Opinion issued February 14, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01095-CV
                           ———————————
                   BELINDA DAWN TIDWELL, Appellant
                                        V.
                 JOHN ARRELL ROBERSON, SR., Appellee



                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 09-05-19791


                         MEMORANDUM OPINION

      Appellant, Belinda Dawn Tidwell, has filed a motion to dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).   The motion contains a certificate of service, but

does not contain a certificate of conference. See TEX. R. APP. P. 10.1(a). Ten days
have passed, however, and appellee has not filed a response in opposition. See

TEX. R. APP. P. 10.1(b) (providing that court may determine motion before

response is filed), 10.3(a) (providing, in pertinent part, that court should not hear or

determine motion until 10 days after motion was filed, unless motion states that

parties have conferred and that no party opposes motion). No opinion has issued.

See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                           2